EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), effective as of May 15, 2019 (the
“Effective Date”), is made by and between CURE Pharmaceutical Corporation, a
Delaware corporation (together with any successor thereto, the “Company”), and
Michael Redard (the “Executive”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, the Parties mutually desire to set forth the terms and conditions upon
which the Company will compensate Executive for his services as an employee
following the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1. Employment.

 

(a) General. From and after the Effective Date, the Company shall employ
Executive for the period and in the position set forth in this Section 1,
subject to the terms and conditions herein provided.

 

(b) Employment Term. The term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and continue for a period of one year,
unless terminated in accordance with Section 3. Following the expiration of the
initial Term, the Term shall be extended by one year unless terminated by one of
the Parties.

 

(c) Position and Duties. Executive shall serve as Chief Financial Officer of the
Company with such customary responsibilities, duties and authority normally
associated with such position and as may, from time to time, be assigned to
Executive by the Board of Directors of the Company, consistent with such
position. In the performance of such duties, Executive shall report to the Chief
Executive Officer. Executive shall devote substantially all of Executive’s
working time and efforts to the business and affairs of the Company, provided
however, that the Company acknowledges and agrees that Executive shall be
permitted to engage in and pursue such contemporaneous activities and interests
as Executive may desire, for personal profit or otherwise, provided such
activities do not materially interfere with Executive’s performance of his
duties and obligations to the Company under this Agreement; specifically,
Executive may serve as a director, consultant, advisor, or in any other capacity
to businesses that are not engaging in activities that are competitive with the
Business activities engaged in by the Company or for a business entity approved
by the CEO of the Company. Executive agrees to observe and comply with the rules
and policies of the Company as adopted by the Company from time to time, in each
case as amended from time to time, and as delivered or made available to
Executive (each, a “Policy”).

 

2. Compensation and Related Matters.

 

(a) Annual Base Salary. Executive shall receive a base salary at a rate of
$170,000.00 per annum (such annual base salary, as it may be adjusted from time
to time, the “Annual Base Salary”). The Annual Base Salary shall be paid in
equal installments in accordance with the customary payroll practices of the
Company, but no less frequently than monthly. The Company’s Board shall review
Executive’s salary at least once a year and shall increase Executive’s salary
if, in the sole discretion of the Board, an increase is warranted. In Addition,
Executive shall be eligible to participate in any and all employee and health
benefit plans, including, but not limited to, health, medical, dental,
alternative care, chiropractic, and mental health plans; and other employee
benefit plans, including, but not limited to, life insurance, disability
insurance, savings plans, qualified pension plans, fringe benefits and
perquisites that may be established by the Company from time to time for the
benefit of other Company employees of comparable status. The Employee shall be
required to comply with the conditions attendant to coverage by such preceding
plans and policies and shall comply with and be eligible for benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time.

 

 1

  



 

(b) Expenses. During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

 

(c) Options. The Company shall grant Employee, pursuant to the terms and
conditions of Company’s 2017 Incentive Compensation Plan (the “2017 Plan”) as
adopted, a stock option (the “Options”) to purchase up to 250,000 shares of the
shares issuable under the 2017 Plan as of the date of its adoption. Two hundred
thousand (200,000) stock options shall vest over four years in 6.5% increments
at the end of each quarter after the Effective Date until fully vested and fifty
thousand (50,000) shall be fully vested on the Effective Date. Each share
subject to the Options shall have an exercise price equal to the fair market
value of Company’s common stock on the date of the grant of the Options, as
determined in accordance with the terms of the 2017 Plan.

 

(d) Bonus Plan. The Company intends to create a bonus plan for key executives.
Key executives will share in a percentage of net revenue under such future bonus
plan to be approved by the Board of directors and will include a 2% net annual
revenue share.

 

3. Termination.

 

(a) The Parties acknowledge that Executive’s employment during the Term will be
at-will, as defined under applicable law, and that Executive’s employment with
the Company during the Term may be terminated with or without cause by either
party, as applicable under the following circumstances, provided that, in all
cases, the termination is subject to all of the severance and equity
acceleration terms in this Agreement.

 

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 shall be communicated to the other
party by a written notice which, if submitted by Executive, shall be at least
thirty (30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date following the date of Company’s receipt of such
Notice of Termination that is prior to the date specified in such Notice of
Termination. A Notice of Termination submitted by the Company may provide for a
Date of Termination (defined as the last day of Executive’s employment at the
Company) on the date Executive receives the Notice of Termination, or any date
thereafter elected by the Company in its sole discretion.

 

(c) No Other Compensation. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided in this Section 3, all of Executive’s rights
to salary, severance, benefits, bonuses and other compensatory amounts
hereunder, if any, shall cease upon the termination of Executive’s employment
hereunder.

 

(d) Termination Without Cause or Voluntary Termination for Good Reason. In the
event the Company terminates Executive’s employment during the Term without
Cause (as defined in Section 3(g) below), or in the event of Executive’s
voluntary termination of his employment with the Company for Good Reason (as
defined in Section 3(d) below), the Executive shall receive Severance
Compensation (defined in Section 3(f) below).

 

 2

  



 

(e) Good Reason to Resign. Executive has the right to voluntarily terminate
employment and collect Severance Compensation if: (i) there is a material
diminution in duties, responsibility or authority; (ii) there is a material
diminution in the Executive’s Annual Base Salary and/or bonus potential, other
than in conjunction with a reduction in salaries or bonus potential affecting
all officers of the Company, provided that the percentage of reduction in
Executive’s Annual Base Salary and/or bonus potential shall be no larger than
the percentage reduction of the officer of the Company receiving the least
reduction in base salary and/or bonus potential; (iii) in the event of a change
of control there is a relocation of Executive’s principal place of employment
that increases Executive’s one-way commute by more than thirty-five (35) miles;
or (iv) there is any material breach by the Company of any material provision of
this Agreement which shall remain uncured for a period of thirty (30) days
following receipt by the Company of notice from Executive within ninety (90)
days of the breach, of his intention to resign because of such breach.

 

(f) Change of Control. Change of Control shall mean the consummation by Company
of any transaction (or series of related transactions) of the following events:
(a) any third party (or group of third parties acting in concert) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the total voting power of the stock or other ownership interests (as applicable)
then outstanding shares normally entitled to vote in elections of directors or
equivalent governing body; or (b) the consolidation with or merger into another
entity, or any entity consolidating with or merging into Company, in either
event pursuant to a transaction in which more than fifty percent (50%) of the
total voting power of the stock or other ownership interests (as applicable)
outstanding of the surviving entity normally entitled to vote in elections of
directors or equivalent governing body is not held by the parties holding at
least fifty percent (50%) of the outstanding stock or other ownership interests
(as applicable) of Company immediately preceding such consolidation or merger,
(c) any other arrangement whereby a third party controls or has the right to
control the board of directors or equivalent governing body that has the ability
to cause the direction of the management or policies of Company or (d) Company
shall dissolve, transfer, sell, assign, mortgage, encumber, pledge, or otherwise
dispose of (i) all or substantially all of its assets, or (ii) any controlling
interest in its business (whether in the form of stock or otherwise).

 

(g) Severance Compensation. In the event Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason, (i) Company shall
pay Executive and Executive shall accept as severance compensation for the
termination of Executive’s services, an amount equal to two (2) weeks’ salary
for every month Executive has been employed by Company up to the Date of
Termination for a maximum total severance compensation equal to twelve (12)
months’ salary (at the highest rate of compensation Executive received in the
year immediately prior to termination), less applicable deductions, to be paid
not later than thirty (30) days from Executive’s Date of Termination; (ii)
Executive’s equity shall be subject to accelerated vesting, 100% immediate
vesting in the event of a Change of Control of the Company and one (1) year’s
accelerated vesting in the event of involuntary termination without Cause or
voluntary termination for Good Reason; (iii) the Company shall pay o n e ( 1 ) m
o n t h o f Executive’s COBRA premiums directly to the COBRA administrator,
provided Executive timely elects COBRA coverage, for every two (2) months that
Executive has been employed by Company up to the Date of Termination for a
maximum of six (6) months o f Executive’s COBRA premiums; (iv) Executive shall
be entitled to continue participating in employee welfare benefit plans
described in Section 2(a) in accordance with their terms, at the Company’s sole
expense, for the shorter of six months or until such time as Executive becomes
eligible to participate in a benefit plan offered by another employer; and (v)
Executive will be granted a post-termination exercise period (the “Exercise
Period”) for vested stock options of one (1) year from the anniversary of the
Date of Termination; provided that, in the event Company is unable to legally
issue stock and/or Executive is unable to legally sell Company stock, then the
Exercise Period commences only after such barriers to such purchase and/or sale
are removed.

 

 3

  



 

(h) Cause. For purposes of this Agreement, “Cause” shall mean only the
Executive’s: (i) willful, substantial, and repeated refusal to follow a lawful
and reasonable directive of the Company’s Board; (ii) willful, substantial, and
repeated gross neglect of his obligations to the Company which causes a material
economic loss to the Company other than such failure resulting from Employee’s
incapacity due to physical or mental illness; or (iii) conviction of a felony
crime involving moral turpitude. Executive shall not be terminated for Cause
under and (ii) above unless the Board delivers to the Executive a written
statement identifying all the ways in which the Board believes Cause exists
under (i) and/or (ii), as applicable, and Executive is given thirty (30) days to
cure, providing that if Executive cures, Cause shall not exist under (i) and/or
(ii), as applicable. Termination of this Agreement in connection with a change
in control shall not constitute termination for Cause.

 

(i) Specified Employee. Notwithstanding any other term in this Agreement, if, at
the time of Executive’s “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h) (“Separation”), Executive is a “specified employee,” as
defined in Treasury Regulation § 1.409A-1(i), to the extent delayed commencement
of any portion of the benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under 26
U.S.C. § 409A(a)(2)(B)(i), that portion of Executive’s benefits shall not be
provided to Executive before the earlier of (a) six (6) months and one day after
Executive’s Separation from the Company, or (b) the date of Executive’s death.
All payments deferred pursuant to this section shall be paid in a lump sum to
Executive on the date which is six (6) months and one day after Executive’s
Separation, or the date of Executive’s death, as applicable, and any remaining
payments due under this Agreement shall be paid as required by this Agreement.

 

4. Restrictive Covenants.

 

(a) General. Executive acknowledges that the Company has provided, and during
the Term, the Company from time to time will continue to provide, Executive with
access to its proprietary information. Ancillary to the rights provided to
Executive as set forth in this Agreement, the Company’s provision onConfidential
Information, and Executive’s agreements regarding the use of same, to protect
the value of any Confidential Information, the Parties agree to the provisions
(A) against unfair competition, (B) respecting Executive’s use of proprietary
information and the protection of such information, and (C) the ownership of
inventions developed by Executive in the course of Executive’s engagement or
employment by or relationship with the Company, which Executive acknowledges
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment.

 

(b) Noncompetition; Non-solicitation.

 

(i) Noncompetition. Executive shall not, at any time during the Term, directly
or indirectly engage in, have any equity interest in, manage or provide services
to or operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business that competes with any
portion of the Company’s Business (defined below), anywhere in the world.

 

(ii) Nonsolicitation. Executive shall not, at any time during the Restriction
Period (as defined below), directly or indirectly, recruit or otherwise solicit
or induce any customer, subscriber or supplier of the Company to (A) terminate
or reduce its arrangement or business with the Company, or (B) otherwise change
its relationship with the Company. Executive shall not, at any time during the
Restriction Period, directly or indirectly, either for Executive or for any
other person or entity, (x) solicit any employee or independent contractor of
the Company to terminate his or her employment or arrangement with the Company,
or (y) employ any such individual during his or her employment or engagement
with the Company and for a period of twelve months after such individual
terminates his or her employment or engagement with the Company.

 

 4

  



 

(iii) Blue Penciling. In the event that the terms of this Section 4(b) are
determined, by a court of competent jurisdiction, to be unenforceable by reason
of its duration, geographical scope, breadth or for any other respect, it shall
be interpreted to extend only over the maximum period of time for which it may
be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

5. Proprietary Information and Inventions Agreement. The Parties have executed
the Company’s standard Proprietary Information and Inventions Agreement, which
agreement is incorporated herein by reference (the “Proprietary Information and
Inventions Agreement”). Executive agrees to perform each and every obligation of
hers therein contained.

 

6. Return of Property. Upon termination of Executive’s employment with the
Company for any reason, Executive shall promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

 

7. Non-Disparagement. Each party agrees, during the Term and following the Date
of Termination, to refrain from Disparaging (as defined below) the other party
and its affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
paragraph shall preclude either party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a Party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” shall mean remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person or entity being disparaged.

 

8. Definitions. As used in Section 4, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company, specifically, drug delivery,
as such business may be expanded or altered by the Company during the Term; and
(iii) the term “Restriction Period” shall mean the period beginning on the
Effective Date and ending on the date that is twelve (12) months following the
Date of Termination.

 

9. Rights and Remedies Upon Breach. It is recognized and acknowledged by
Executive that a breach of the covenants contained in this Section 4 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in this Section 4, in addition to
any other remedy which may be available at law or in equity, the Company shall
be entitled to seek specific performance and injunctive relief. In addition, in
the event Executive breaches any of the provisions of this Section 4, the
Company shall be entitled to immediately cease all payments under Section 2
above.

 

10. Acknowledgment by Executive. Executive has carefully read and considered the
provisions of this Section 4, and, having done so, acknowledges and agrees that
the restrictions set forth in this Section 4, including, but not limited to, the
Restriction Period, are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its parent or subsidiary
corporations, officers, directors, shareholders, and all other employees of the
Company.

 

11. Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
affiliate or successor, all or substantially all of the business or the assets
of the Company (by merger or otherwise). This Agreement shall be binding upon
and inure to the benefit of the Company, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.

 

 5

  



 

12. Miscellaneous Provisions.

 

(a) Governing Law; Venue. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of California without
reference to the principles of conflicts of law of the State of California or
any other jurisdiction, and where applicable, the laws of the United States. Any
suit brought hereon shall be brought in the state or federal courts sitting in
Los Angeles, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. The Parties hereby agree that any such
court shall have in person jurisdiction over it and consents to service of
process in any manner authorized by California law.

 

(b) Validity. The invalidity or unenforceability of any provision(s) of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(c) Notices. Any notice, request, claim, demand, document and other
communication hereunder to either party shall be effective upon receipt (or
refusal of receipt), and shall be in writing and delivered personally or sent by
email, facsimile or certified or registered mail, postage prepaid, as follows:

 

(i) If to the Company:

 

CURE Pharmaceutical Corporation 1620 Beacon

Place Oxnard, CA 93033

Attention: Chief Executive Officer

 

(ii) If to Executive, at the last address that the Company has in its personnel
records for Executive.

 

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

(e) Entire Agreement. The terms of this Agreement, together with the Proprietary
Information and Inventions Agreement and any other agreements referenced in this
Agreement (i.e., the 2017 Plan and the Bonus Plan), which are all incorporated
by reference, are intended by the Parties to be the final expression of their
agreement with respect to the subject matter hereof and supersede all prior
understandings and agreements, whether written or oral, including, without
limitation, any offer letter, employment or consulting agreement between the
Company and Executive; however, Executive hereby reaffirms his obligations under
any previous confidentiality, assignment of inventions or noncompetition
agreement with the Company and agrees that this Agreement does not supersede or
modify any continuing obligations thereunder. The Company shall be entitled to
enforce any and all such agreements against Executive to ensure that the Company
receives the benefit of all such agreements. To the extent any provisions of any
other agreement between the parties conflicts with the terms of this Employment
Agreement, the terms of this Agreement shall prevail. The Parties further intend
that this Agreement shall constitute the complete and exclusive statement of
their terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. This Agreement shall be interpreted to comply with the requirements
of I.R.C. § 409A, and, if necessary, the parties will work in good faith to
amend the Agreement to comply with § 409A.Amendments; Waivers. This Agreement
may not be modified, amended, or terminated except by an instrument in writing,
signed by Executive and a duly authorized officer of Company. By an instrument
in writing similarly executed, Executive or a duly authorized officer of the
Company may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

 

 6

  



 

(f) No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

 

(g) Arbitration. The Parties agree to submit any and all disputes,
controversies, or claims based upon, relating to, or arising from Executive’s
employment with the Company (other than workers’ compensation claims) or the
terms, interpretation, performance, breach, or arbitrability of this Agreement
to final and binding arbitration before a single neutral arbitrator in San Diego
County, California. Subject to the terms of this paragraph, the arbitration
proceedings shall be initiated in accordance with, and governed by, the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association (“AAA”). The arbitrator shall be appointed by agreement
of the Parties hereto or, if no agreement can be reached, by the AAA pursuant to
its Rules. Notwithstanding the Rules, the Parties may take discovery in
accordance with Sections 1283.05(a)-(d) of the California Code of Civil
Procedure, and prior to the arbitration hearing the Parties may file, and the
arbitrator shall rule on, pre-trial motions such as demurrers and motions for
summary judgment (applying the procedural standard embodied in Rule 56 of the
Federal Rules of Civil Procedure). The time for filing such motions shall be
determined by the arbitrator. The arbitrator will rule on all pre-trial motions
at least ten (10) business days prior to the scheduled hearing date. Arbitration
may be compelled, the arbitration award shall be enforced, and judgment thereon
shall be entered, pursuant to the California Arbitration Act (Code of Civil
Procedure §§ 1280 et seq.). Each party shall bear his, her or its own attorneys’
fees and costs (including expert witness fees) incurred in connection with the
arbitration, unless the arbitrator finds that a statutory award of attorneys’
fees is appropriate. The Company shall bear AAA’s administrative fees and the
arbitrator’s fees and costs. If either party is required to compel arbitration
of a dispute governed by this paragraph, the prevailing party shall be entitled
to recover from the other party reasonable costs and attorneys’ fees incurred to
compel arbitration. This Section 6(i) is intended to be the exclusive method for
resolving any and all claims of the Parties against each other for payment of
damages under this Agreement or relating to Executive’s employment or service.

 

(j) Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be legally possible, valid and enforceable.

 

(k) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding arise.

 

 7

  



 

(l) Survival. This Section 6(l) and the covenants, agreements, representations
and warranties contained in or made in Sections 2(c), 3(c), 4 and 6, and in the
last sentence of Section 3(e), shall survive the expiration or any termination
of this Agreement for any reason.Indemnification. Company shall indemnify
Executive to the fullest extent permitted by law for all claims, allegations,
investigations, or settlements of any kind brought or alleged to be brought
against Executive, at any time, for any act or omission in any way related to
Executive’s service to the Company, and in connection with this obligation, the
Company shall immediately advance all costs and expenses, including attorneys’
fees, to Executive at any time Executive demands an advancement of costs and/or
expenses. The Company’s obligation to indemnify Executive shall be construed as
broadly as possible.

 

(m) Insurance. Executive’s position shall be specifically covered by all of the
Company’s directors and officers, employment liability, and errors and omissions
insurance policies (and all substantially similar insurance policies) so that
Executive is fully covered by all policies at all times during and after
Executive’s employment.

 

(n) No Mitigation. Executive shall have no duty to mitigate any breach by the
Company of this Agreement.

 

13. Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has freely entered into this Agreement based on Executive’s
own judgment.

 

[Signature Page Follows]

 

 8

  



 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.

 



CURE PHARMACEUTICAL CORPORATION

 

MICHAEL REDARD

 

 

 

 

 

/s/ Robert Davidson

 

/s/ Michael Redard

 

Rob Davidson

 

 

 

Chief Executive Officer

 

 

 



 



 9



 